Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on February 7, 2022 is acknowledged.  Claims 1-11, 13-17 were previously amended and claims 18-20 are newly added.  Claims 1-20 are pending in the instant application.

Election/Restrictions
Applicant elected with traverse Group I, claims 1-9, drawn to a first concentrate in the response filed February 2, 2022.  Applicant’s argue “that Examiners have failed to determine the common technical feature”.  Applicant further argues that Callan does not teach the technical feature of a concentration of lactate greater than 0.75M.  After further review, the Examiner agrees that Callan does not teach the shared technical feature of lactate greater than 0.75 M.  However, the inventions lack unity of invention in view of Usami (JP2015218141 A, cited in Applicant’s IDS). Usami teaches of preparing a peritoneal dialysate with a pH close to physiological range.  Usami teaches a second liquid (used for combing with a first liquid to make a peritoneal dialysate) comprising sodium lactate in a range of 21.43 to 448 (191 mM-3.9 M range based on a molar mass of 112.06) and calcium chloride in a range of 1.22 to 25.7 gram/L (8.29 mM-174.8 mM based on the molar mass of 147.01) (see claim 2).  Usami teaches a range that comprises/overlaps with the claimed amount of greater than 0.75 M but does not provide an example.
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Thus, the amount of greater than 0.75M lactate is obvious in view of Usami.  Regarding Applicant’s arguments with regards to the “Caready”, there is some confusion regarding what Caready is and what amounts are encompassed by this limitation.  The Caready is referring to the intended use of the first concentrate in a ready-to-use dialysis fluid.  The claim does not indicate what amount is Caready and thus, conc.  Thus, the shared technical feature is a concentrate comprising lactate greater than 0.75M.
 The restriction is deemed proper and made final in this office action.  Claims 10-20 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-9 are examined on the merits of this office action. 

Claim Objections
Claims 1 is objected to for the following informality: the limitation of “lactate concentration Lconc (expressed in moles per litre, M)…” should be replaced with - lactate concentration Lconc expressed in moles per liter (M)…”

Claims 2-9 are objected to for the following informality: the preamble limitation of “A first concentrate…” should be replaced with -The first concentrate…”

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show sufficient detail as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. In the instant case, Figure 12 displays a bunch of boxes with numbers but no description as to what each box/number represents. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claims 1-9 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 claims “A first concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, said first concentrate being useful for preparing a ready-to-use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising a glucose preparation, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M) wherein Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The claims are drawn to a concentrate comprising greater than 0.75M lactate and calcium ions.  Claims 2-5 are further drawn to specific amounts/ratios of calcium and lactate; claims 6-7 are drawn to a pH range which encompasses a physiological pH, claim is further claiming additional ions such as magnesium and claim 9 claims “which is terminally sterilized” which is a product by process claim.


Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, a combination of naturally occurring compounds, lactate, calcium and magnesium and physiological pH that can be sterilized.  
As the product(s) are found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Accordingly, the pending claims are directed to a naturally occurring products (a combination of naturally occurring compounds, lactate, magnesium and calcium).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.   There is no evidence that the combination of calcium, lactate and magnesium as presented in the instant claimed amounts at a pH that encompasses physiological pH results in something structurally or functionally distinct from what is found in nature,  Furthermore, regarding the amounts of calcium and lactate, although the combination as claimed (with the specific concentration of lactate/calcium) may not occur in nature, there is no indication that mixing the naturally compounds at the ratios/amounts claimed changes the structure, function, or other properties of the lactate, calcium or magnesium in any marked way. 

In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1-9 do not qualify as eligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “A first concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, said first concentrate being useful for preparing a ready-to-use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising a glucose preparation, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M) wherein Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions.  There is some confusion regarding what Caready is and what amounts are encompassed by this limitation.  The Caready is referring to the intended use of the first concentrate in a ready-to-use dialysis fluid.  The claim does not indicate what amount is Caready and thus, one cannot determine the metes and bounds of the claim with regards to the Lconc.  There is further ready can be any amount and certain amounts would result in a negative number which further contributes to the confusion.  It is suggested that Applicants amend the claim to include a specific concentration range of the lactate.  For examination purposes, the Lconc will be any number greater than 0.75M.  
Claims 2-9 are also rejected due to their dependence on claim 1 and not further clarifying this point of confusion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami (JP2015218141 A, cited in Applicant’s IDS).
Claim interpretation of claim 1: Claim 1 claims “A first concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, said first concentrate being useful for preparing a ready-to-use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising a glucose preparation, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M) wherein Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions.  Given the confusion regarding Caready found in instant claim 1, for applying art purposes, the Lconc will be any amount greater than 0.75M.  
Usami teaches of preparing a peritoneal dialysate with a pH close to physiological range.  Usami teaches a second liquid (used for combing with a first liquid to make a peritoneal dialysate) comprising sodium lactate in a range of 21.43 to 448 (191 mM-3.9 M range based on a molar mass of 112.06) and calcium chloride in a range of 1.22 to 25.7 gram/L (8.29 mM-174.8 mM based on the molar mass of 147.01) (see claim 2).  Regarding instant claim 8, Usami teaches including magnesium (see claim 2).
 Regarding claims 6-7 and 9, Usami teaches sterilization of the second liquid and a pH in the range of 6.58-8.0 (see abstract).   Usami teaches a range that comprises/overlaps with the claimed amount of greater than 0.75 M but does not provide an example.
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. claims 4-5, with the higher end of the amounts taught by Usami (3.9 M lactate and 174.8 mM calcium) the ratio is 22.
Furthermore, regarding the ratios found in instant claims 4-5 and the pH found in instant claims 6-7, it would have been obvious to optimize the amount calcium and lactate and the pH within the ranges taught by Usami. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize of each calcium and lactate and the pH level within the range taught by the prior art to achieve optimal activity/stability of the ion concentrate for making a  claim 9, the limitations of “a first concentrate …which is terminally sterilized” is a product by process claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Nevertheless, Usami teach sterilization (abstract of Usami).  
Regarding the limitations of “having increased stability against precipitation at temperatures around +4 degrees Celsius…” found instant claim 1, Usami teaches the same concentrate as the instant claims and would inherently have increase stability at temperatures around +4 degrees Celsius.

Claims 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manda (US2017028184)  in view of Usami (JP2015218141 A, cited in Applicant’s IDS). 
Claim interpretation of claim 1: Claim 1 claims “A first concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, said first concentrate being useful for preparing a ready-to-use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising a glucose preparation, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M) wherein Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions.  Given the confusion regarding Caready found in instant claim 1, for applying art purposes, the Lconc will be any amount greater than 0.75M.  
Manda teaches an ion concentrate source comprising sodium lactate in a range of 11-90 g/L and CaCl2 in a range of 0.6-5.1 g/L (see Tables 3-4).  In particular, Manda teaches an ion concentrate comprising 84 g/L sodium lactate and 18 grams/L CaCl2 dihydrate (see Table 6). Given the molar mass instant claim 1, an ion concentration source comprising 90 g/L would be .803M thus meeting the limitation of at least 0.75M. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Thus, the amount of greater than 0.75M is obvious in view of Manda.  Regarding instant claim 3, the concentration of .803 M meets the limitations of greater than 0.8M.  
Regarding claim 8, Manda teaches wherein Magnesium is present in the concentrate (see tables 4-5 and 6).  
Manda is silent to a pH of the ion source concentrate and an example of the specific ratios found in instant claims 4-6.  Manda does discuss a desired pH range for the final dialysate formulation (see Table 2, pH 6.3-7.4, Table 1, pH 5-6).  
However, Usami teaches of preparing a peritoneal dialysate with a pH close to physiological range.  Usami teaches a second liquid (used for combing with a first liquid to make a peritoneal dialysate) comprising sodium lactate in a range of 21.43 to 448 (191 mM-3.9 M range based on a molar mass of 112.06) and calcium chloride in a range of 1.22 to 25.7 gram/L (8.29 mM-174.8 mM based on the molar mass of 147.01) (see claim 2).  Usami teaches sterilization of the second liquid and a pH in the range of 6.58-8.0 (see abstract).  
Additionally, Manda teaches a range of 4 mM up to 600 mM of CaCl2.  A ratio of 20-40 (Lconc/CaConc) and 22-33 (found in instant claim 5) can be found with the ranges of Manda and Usami.  On the higher end of the amounts taught by Usami (3.9 M lactate and 174.8 mM calcium) the ratio is 22.
instant claims 4-7, it would have been obvious to optimize the amount calcium and lactate and the pH within the ranges taught by Manda and Usami. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize of each calcium and lactate and the pH level within the range taught by the prior art to achieve optimal activity/stability of the ion concentrate for making a  dialysis solution. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same. 
Regarding claim 9, the limitations of “a first concentrate …which is terminally sterilized” is a product by process claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even 
Regarding the limitations of “having increased stability against precipitation at temperatures around +4 degrees Celsius…” found instant claim 1, Manda in view of Usami teaches the same concentrate as the instant claims and would inherently have increase stability at temperatures around +4 degrees Celsius.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 37 of copending Application No. 16/760570 (reference :
Claim 1 claims “A first concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, said first concentrate being useful for preparing a ready-to-use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising a glucose preparation, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M) wherein Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions and wherien Lconc will be any amount greater than 0.75M.  
Copending Application No. 16/760570 claims a method of preparing a ready to use dialysis fluid comprising a first concentrate and second concentrate (see claim 22).  Copending Application No. 16/760570 claims wherein the second concentrate comprisesa pH of 5-9, calcium in an amount of 0-0.15M, and lactate an amount of 0-1.6M which encompasses the amount of greater than .75M of the instant claims. Copending Application No. 16/760570 claims including magnesium (see claim 37).  
Regarding the amounts and ratios of lactate and calcium in instant claims 3-7, it would have been obvious to optimize the amount calcium and lactate and the pH within the ranges taught Co-pending 16/760570. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize of each calcium and lactate and the pH level within the range taught by the prior art to achieve optimal activity/stability of the ion concentrate for making a  dialysis solution. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same. 
Regarding claim 9, the limitations of “a first concentrate …which is terminally sterilized” is a product by process claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Nevertheless, it would have been obvious to sterilize the solutions Co-pending AN 16/760570 to remove any unwanted microorganisms given the intended use in a dialysate.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 38-39 of copending Application No. 16/760569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Conc (expressed in moles per litre, M) wherein Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions and wherien Lconc will be any amount greater than 0.75M.  
Copending Application No. 16/760569 claims a method of preparing a ready to use dialysis fluid comprising a first concentrate and second concentrate (see claim 23).  Copending Application No. 16/760569 claims wherein the second concentrate comprises a pH of 5-9 (claim 23), calcium in an amount of 0-0.15M, and lactate an amount of 0-1.6M (claim 38) which encompasses the amount of greater than .75M of the instant claims. Copending Application No. 16/760569 claims including magnesium (see claim 38).  
Regarding the amounts and ratios of lactate and calcium in instant claims 3-7, it would have been obvious to optimize the amount calcium and lactate and the pH within the ranges taught Co-pending 16/760569. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize of each calcium and lactate and the pH level within the range taught by the prior art to achieve optimal activity/stability of the ion concentrate for making a  dialysis solution. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same. 
Regarding claim 9, the limitations of “a first concentrate …which is terminally sterilized” is a product by process claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Nevertheless, it would have been obvious to sterilize the solutions Co-pending AN 16/760569 to remove any unwanted microorganisms given the intended use in a dialysate.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654